DETAILED ACTION
This is the First Office Action on the Merits based on the 17/147,733 application filed on 01/13/2021 and which claims as originally filed have been considered in the ensuing action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 2, 8, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu (US 2003/0092546 A1)
	Regarding claim 1: Yu disclose an exercise machine comprising: 
a force transmission assembly (force transmission assembly includes the handlebar 1, column post 2, see annotated in FIG. 2) at least a portion of which is rotatable in a first direction (left direction, see FIG. 8) and a second direction (right direction; the handlebar 1 and the post 2 are capable to turn left and right directions; see FIGS. 7-8, Para [0001] “This invention relates to a powerful waist twister which renders the waist a forced twist and swing, causing the upper body to move to one direction and the waist and hip to the reverse direction”); 
a first wheel (left rotor 32, see annotated in FIG.2) rotatable in the first direction (left direction; the left rotor 32 is capable to rotate in the left direction, see FIG.8); 
a first directional coupler (left connecting rod 33 with left shank 331, see annotated in FIG.2) configured to couple the force transmission assembly (force transmission assembly includes the handlebar 1, column post 2, see annotated in FIG. 2) to the first wheel (left rotor 32, see annotated in FIG.2) when the force transmission assembly (force transmission assembly includes the handlebar 1, column post 2, see annotated in FIG. 2) rotates in the first direction (left direction; the left rotor 32 is capable to rotate in the left direction, see FIG.8) causing the first wheel (left rotor 32, see annotated in FIG.2) to rotate in the first direction (left direction; the left rotor 32 is capable to rotate in the left direction, see FIG.8), wherein the first directional coupler 
a second wheel (right rotor 32, see annotated in FIG. 2) rotatable in the second direction (right direction; the right rotor 32 is capable to rotate in the right direction, see FIG. 7); and 
a second directional coupler (right connecting rod 33 with right shank 331, see annotated in FIG.2) configured to couple the force transmission assembly (force transmission assembly includes the handlebar 1, column post 2, see annotated in FIG. 1) to the second wheel (right rotor 32, see annotated in FIG.2) when the force transmission assembly (force transmission assembly includes the handlebar 1, column post 2, see annotated in FIG. 2) rotates in the second direction (right direction; the right rotor 32 is capable to rotate in the right direction, see FIG. 7; when the user is turning the handlebar 1 and the post 2 to the left direction, the shank 331 is also turning the left rotor 38 to the left direction) causing the second wheel (right rotor 32, see annotated in FIG. 2) to rotate in the second direction (right direction; the right rotor 32 is capable to rotate in the right direction, see FIG. 7; when the user is turning the handlebar 1 and the 

    PNG
    media_image1.png
    983
    572
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1009
    832
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    883
    513
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    876
    573
    media_image4.png
    Greyscale



Regarding claim 2: Yu disclose a resistance mechanism (spring elements 34, see annotated in FIG. 2) that is configured to resist rotation of the first wheel (left rotor 32, see annotated in FIG.2) and the second wheel (right rotor 32, see annotated in FIG. 2) (Para [0020] “It forms a pivot point permitting the swing shaft 35 to swing to forward and backward. The connecting post 36 of the swing shaft 35 works a pivot for the connecting rod 33 and the spring elements 34 to pivot around”).

Regarding claim 8: Yu disclose wherein the force transmission assembly (force transmission assembly includes the handlebar 1, column post 2, see annotated in FIG. 2) comprises a transmission shaft (connecting post 36, see annotated in FIG. 2) that is coupled to the first directional coupler and to the second directional coupler (right connecting rod 33 with right shank 331, see annotated in FIG.2), and wherein the transmission shaft (connecting post 36, see annotated in FIG. 2) is rotatable in the first direction (left direction, see FIG. 8) and in the second direction (right direction, see FIG. 7), which is opposite to the first direction (left direction, see FIG. 8; Para [0020] “The connecting post 36 of the swing shaft 35 works a pivot for the connecting rod 33 and the spring elements 34 to pivot around”).

Regarding claim 9: Yu disclose wherein the force transmission assembly (force transmission assembly includes the handlebar 1, column post 2, see annotated in FIG. 2) further comprises a force input device (column post 2, see annotated in FIG. 2; when the user turn the handlebar 1, the column post 2 also turn with the handlebar 1) that is coupled to the transmission shaft (connecting post 36, see annotated in FIG. 2).

Allowable Subject Matter
Claims 3, 5, 7, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


“the resistance mechanism comprises a first magnet positioned adjacent the first wheel and a second magnet positioned adjacent the second wheel” (claim 3)
“the resistance mechanism comprises a first friction surface that is configured to selectively engage the first wheel and a second friction surface that is configured to selectively engage the second wheel” (claim 5)
“wherein the first directional coupler comprises a first one way bearing, and wherein the second directional coupler comprises a second one way bearing” (claim 7)
“wherein the force transmission assembly further comprises a pulley system that couples the force input device to the transmission shaft” (claim 10)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO N. DO whose telephone number is (571)270-3550. The examiner can normally be reached Monday-Thursday 9am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THAO N DO/Examiner, Art Unit 3784                                                                                                                                                                                                        
/Megan Anderson/Primary Examiner, Art Unit 3784